Title: From Alexander Hamilton to Adam Hoops, 27 May 1799
From: Hamilton, Alexander
To: Hoops, Adam, Jr.


          
            Sir,
            New York May 27. 1799
          
          Capt Fryes Company will speedily proceed by Water to Charlestown in South Carolina. Lt Leonard with his detachment is also destined shortly for Rhode Island. You will see that these companies are in readiness for whatever articles they may want towards their equipment, you will make return to Col Stevens who will take care that they are furnished.
          The Companies of Captains Freeman Stille and Read are to come from  West Point to Fort Jay. For this the necessary orders have been given.
          With consideration I am Sir Yr. Obed St
          Major Hoops Commandg Officer Fort Jay
        